DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 3/4/2020.
Claims 1-17 are pending. Claims 16-17 are new. Claims 1 and 15 are currently amended.  Claims 1 and 15-17 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 3/24/2021 is acknowledged.  The traversal is on the ground(s) that “(1) all of the claims are properly presented in the same application; (2) undue diverse searching should not be required in view of the related technical subject matter; and (3) all claims should be examined together” (Remarks 2). This is not found persuasive because there would be a search and examination burden to search for both the features of Species I and II, since Species I and II are patentably indistinct species which would require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 11 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/24/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-10 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the substrate including a lower electrode” which does not appear to be supported by the originally filed specification. Paragraph [0033] of the originally 
For the purposes of prosecution the limitation “the substrate including a lower electrode” will be interpreted as “the substrate support including a lower electrode”.
Note the dependent claims 2-6, 8-10 and 12-13 do not cure the deficiencies of the claims on which they depend.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10, 12-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the abbreviation “RF” in line 2 of the claim, however the abbreviation “RF” has not been clearly defined in the claim, and thus it is unclear what is necessarily required by the abbreviation. For the purposes of prosecution the abbreviation “RF” will be interpreted as “radio frequency”.
Claim 15 recites the abbreviation “RF” in line 5 of the claim, however the abbreviation “RF” has not been clearly defined in the claim, and thus it is unclear what is necessarily required by the abbreviation. For the purposes of prosecution the abbreviation “RF” will be interpreted as “radio frequency”.
Claim 16 recites the abbreviation “RF” in line 5 of the claim, however the abbreviation “RF” has not been clearly defined in the claim, and thus it is unclear what is necessarily required by the abbreviation. For the purposes of prosecution the abbreviation “RF” will be interpreted as “radio frequency”.
Claim 17 recites the abbreviation “RF” in line 5 of the claim, however the abbreviation “RF” has not been clearly defined in the claim, and thus it is unclear what is necessarily required by the abbreviation. For the purposes of prosecution the abbreviation “RF” will be interpreted as “radio frequency”.
Note the dependent claims 2-6, 8-10 and 12-13 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2018/0047573 A1, hereinafter “Tanaka”).

    PNG
    media_image1.png
    700
    1101
    media_image1.png
    Greyscale

Regarding independent claim 1, Tanaka (including an Examiner’s Markup of Fig. 13 of Tanaka as shown above which shows further repeated cycles of the outputted frequencies with specific notations) discloses a plasma processing method of processing a substrate (i.e., “wafer ¶0033) disposed on a substrate support 109 (“sample stage”- ¶0033) in a plasma processing chamber 101 (“vacuum vessel”- ¶0031) using a first RF power (i.e., “RF power supplies for bias”- ¶0033) having a first frequency and a second RF power (i.e., “RF power supply for plasma generation”- ¶0031) having a second frequency higher than the first frequency (¶¶0032-0034), the substrate support 109 including a lower electrode (¶0036) (see Fig. 8), the plasma processing method comprising: 

supplying a continuous or pulsed form of the second RF power without supplying the first RF power (see above Examiner’s Markup Fig. 13 Tanaka); and 
(b) performing a second plasma process in a second period (i.e., region notated as “2nd Period”; see above Examiner’s Markup Fig. 13 Tanaka) different from the first period, the second period including a plurality of cycles, each cycle (i.e., respective regions including both the “1st Cycle” and “2nd Cycle”; see above Examiner’s Markup Fig. 13 Tanaka) including a first cycle period (i.e., regions notated as “1st Cycle”; see above Examiner’s Markup Fig. 13 Tanaka) and a second cycle period (i.e., regions notated as “2nd Cycle”; see above Examiner’s Markup Fig. 13 Tanaka) different from the first cycle period, the second plasma process comprising:
supplying the first RF power to the lower electrode in each cycle (see above Examiner’s Markup Fig. 13 Tanaka): 
supplying the second RF power in the first cycle period (see above Examiner’s Markup Fig. 13 Tanaka); and 
stopping the second RF power in the second cycle period (see above Examiner’s Markup Fig. 13 Tanaka), and 
(c) repeating (a) and (b) (Note, it is taken that the specific notated “periods” and “cycles” as shown above in Examiner’s Markup Fig. 13 Tanaka are applicable to the repeated cycles of the outputted frequencies in Fig. 13).
 claim 2, Tanaka discloses wherein the first RF power has a negative potential in the first cycle period, since the first RF power is an AC power supply (see Fig. 8), and thereby has both positive and negative potentials in the first cycle period.
Regarding claim 3, Tanaka discloses wherein the first RF power has a positive potential in the first cycle period, since the first RF power is an AC power supply (see Fig. 8), and thereby has both positive and negative potentials in the first cycle period.
Regarding claim 6, Tanaka discloses wherein the first plasma process and the second plasma process are performed with an identical process gas (¶¶0011, 0033-0038).
Regarding independent claim 15, Figures 8 and 13 of Tanaka (including an Examiner’s Markup of Fig. 13 of Tanaka as shown above which shows further repeated cycles of the outputted frequencies with specific notations) discloses a plasma processing apparatus comprising: 
a plasma processing chamber 101 (“vacuum vessel”- ¶0031); 
a substrate support 109 (“sample stage”- ¶0033) including a lower electrode (¶0036) and provided in the plasma processing chamber 101; 
a first RF power supply 113/114 (collectively 113 “first bias power supply” and 114 “second bias power supply”- ¶0033) configured to supply a first RF power (i.e., “RF power supplies for bias”- ¶0033) having a first frequency to the lower electrode (¶0036);
a second RF power supply 105 (“plasma power supply”- ¶0031) configured to supply a second RF power (i.e., “RF power supply for plasma generation”- ¶0031) having a second frequency higher than the first frequency to generate a plasma in the plasma processing chamber 101 (¶¶0032-0035); and 

(a) perform a first plasma process in a first period (i.e., region notated as “1st Period”; see above Examiner’s Markup Fig. 13 Tanaka); 
(b) perform a second plasma process in a second period (i.e., region notated as “2nd Period”; see above Examiner’s Markup Fig. 13 Tanaka) different from the first period, the second period including a plurality of cycles (i.e., respective regions including both the “1st Cycle” and “2nd Cycle”; see above Examiner’s Markup Fig. 13 Tanaka), each cycle including a first cycle period (i.e., regions notated as “1st Cycle”; see above Examiner’s Markup Fig. 13 Tanaka) and a second cycle period (i.e., regions notated as “2nd Cycle”; see above Examiner’s Markup Fig. 13 Tanaka) different from the first cycle period; and 
(c) repeat (a) and (b) (Note, it is taken that the specific notated “periods” and “cycles” as shown above in Examiner’s Markup Fig. 13 Tanaka are applicable to the repeated cycles of the outputted frequencies in Fig. 13), 
wherein the first plasma process comprises: 
supplying a continuous or pulsed form of the second RF power without supplying the first RF power (see above Examiner’s Markup Fig. 13 Tanaka), 
wherein, the second plasma process comprises: 
supplying the first RF power to the lower electrode in each cycle (see above Examiner’s Markup Fig. 13 Tanaka); 
supplying the second RF power in the first cycle period (see above Examiner’s Markup Fig. 13 Tanaka; and 

Regarding independent claim 16, Tanaka (including an Examiner’s Markup of Fig. 13 of Tanaka as shown above which shows further repeated cycles of the outputted frequencies with specific notations) discloses a plasma processing method comprising: 
(a) performing a first plasma process on a substrate (i.e., “wafer ¶0033) disposed on a substrate support 109 (“sample stage”- ¶0033) having a lower electrode (¶0036) in a plasma processing chamber 101 (“vacuum vessel”- ¶0031) in a first period (i.e., region notated as “1st Period”; see above Examiner’s Markup Fig. 13 Tanaka) (see Fig. 8), the first plasma process including:
supplying a continuous or pulsed form of a first RF power (i.e., “RF power supply for plasma generation”- ¶0031) having a first frequency (¶0032) (see above Examiner’s Markup Fig. 13 Tanaka); and 
(b) performing a second plasma process in a second period (i.e., region notated as “2nd Period”; see above Examiner’s Markup Fig. 13 Tanaka) different from the first period, the second period including a plurality of cycles (i.e., respective regions including both the “1st Cycle” and “2nd Cycle”; see above Examiner’s Markup Fig. 13 Tanaka) each including a first cycle period (i.e., regions notated as “1st Cycle”; see above Examiner’s Markup Fig. 13 Tanaka) and a second cycle period (i.e., regions notated as “2nd Cycle”; see above Examiner’s Markup Fig. 13 Tanaka) different from the first cycle period, the second plasma process including: 
supplying a second RF power (i.e., “RF power supplies for bias”- ¶0033) having a second frequency lower than the first frequency to the lower electrode 
supplying the first RF power in the first cycle period (see above Examiner’s Markup Fig. 13 Tanaka); and 
stopping the first RF power in the second cycle period (see above Examiner’s Markup Fig. 13 Tanaka); and 
(c) repeating (a) and (b) (Note, it is taken that the specific notated “periods” and “cycles” as shown above in Examiner’s Markup Fig. 13 Tanaka are applicable to the repeated cycles of the outputted frequencies in Fig. 13).
Regarding independent claim 17, Figures 8 and 13 of Tanaka (including an Examiner’s Markup of Fig. 13 of Tanaka as shown above which shows further repeated cycles of the outputted frequencies with specific notations) discloses a plasma processing apparatus comprising: 
a plasma processing chamber 101 (“vacuum vessel”- ¶0031);
 a substrate support 109 (“sample stage”- ¶0033) including a lower electrode (¶0036) and provided in the plasma processing chamber 101: 
a first RF power supply 105 (“plasma power supply”- ¶0031) configured to supply a first RF power (i.e., “RF power supply for plasma generation”- ¶0031) having a first frequency to generate a plasma in the plasma processing chamber 101 (¶¶0032-0035); 
a second RF power supply 113/114 (collectively 113 “first bias power supply” and 114 “second bias power supply”- ¶0033) configured to supply a second RF power (i.e., “RF power supplies for bias”- ¶0033) having a second frequency lower than the first frequency to the lower electrode of the substrate support 109 (¶¶0032-0036); and 

(a) perform a first plasma process in a first period (i.e., region notated as “1st Period”; see above Examiner’s Markup Fig. 13 Tanaka);  
(b) perform a second plasma process in a second period (i.e., region notated as “2nd Period”; see above Examiner’s Markup Fig. 13 Tanaka) different from the first period, the second period including a plurality of cycles (i.e., respective regions including both the “1st Cycle” and “2nd Cycle”; see above Examiner’s Markup Fig. 13 Tanaka), each including a first cycle period (i.e., regions notated as “1st Cycle”; see above Examiner’s Markup Fig. 13 Tanaka) and a second cycle period (i.e., regions notated as “2nd Cycle”; see above Examiner’s Markup Fig. 13 Tanaka) different from the first cycle period; and 
(c) repeat (a) and (b) (Note, it is taken that the specific notated “periods” and “cycles” as shown above in Examiner’s Markup Fig. 13 Tanaka are applicable to the repeated cycles of the outputted frequencies in Fig. 13), 
wherein the first plasma process includes: 
supplying a continuous or pulsed form of the first RF power (see above Examiner’s Markup Fig. 13 Tanaka), 
wherein, the second plasma process includes: 
supplying the second RF power to the lower electrode of the substrate support in each cycle (see above Examiner’s Markup Fig. 13 Tanaka); 
supplying the first RF power in the first cycle period (see above Examiner’s Markup Fig. 13 Tanaka); and 
.
Allowable Subject Matter
Claims 4-5, 8-10 and 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record including Tanaka, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the pulsed form of the second RF power is supplied in the second period, and the pulsed form of the second RF power has an identical cycle in the first period and the second period”.
Regarding claim 5, the prior art of record including Tanaka, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “method... further comprising: (d) stopping the first RF power and the second RF power and then evacuating the chamber after (a) and (b), wherein (c) repeats (a), (b) and (d)”.
Regarding claim 8 (which claims 9-10 depend from), the prior art of record including Tanaka, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the pulsed form of the second RF power has an identical cycle in the first period and the second period”.
Regarding claim 12 (which claim 13 depends from), the prior art of record including Tanaka, either singularly or in combination, does not disclose or suggest the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2016/0013064 A1), which discloses a plasma processing method including using powers with different frequencies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAY C CHANG/Primary Examiner, Art Unit 2895